UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4099


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY LEE MARCUM,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:08-cr-00247-1)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Payne, REDMAN AND PAYNE, ATTORNEYS AT LAW, Charleston,
West Virginia, for Appellant. R. Booth Goodwin, II, United States
Attorney, C. Haley Bunn, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gary     Lee    Marcum    appeals   the   district          court’s   judgment

revoking his supervised release and sentencing him to 12 months’

imprisonment.       On appeal, Marcum challenges both the revocation of

his supervised release and the reasonableness of his sentence.                    We

affirm.

     We    review    the   court’s    decision      to    revoke    a   defendant’s

supervised release for abuse of discretion.                      United States v.

Padgett, ___ F.3d ___, ___, 2015 WL 3561289, at *1 (4th Cir. June

9, 2015).      Marcum contends that the district court erred by

revoking his supervised release and imposing an active term of

imprisonment instead of ordering him to attend a drug treatment

program.      We    conclude   that   the    court       acted   well   within   its

discretion    when    it   revoked    Marcum’s      supervised      release.      In

addition to testing positive for drugs on nine occasions, Marcum

squandered the opportunity the court afforded him when it placed

the revocation petition in abeyance so that he could complete a

drug treatment program. The court was not obligated to give Marcum

a second chance.       See 18 U.S.C. § 3583(d) (2012) (mandating only

that court consider drug treatment alternative to revocation when

defendant tests positive for controlled substances).

     Marcum    next    contends      that,   when    imposing       sentence,    the

district court erred by considering that he might have been driving

under the influence during his term of supervised release.                     While

                                         2
Marcum is correct that he was not charged with driving under the

influence, the court’s concern was not unreasonable, as Marcum was

charged with multiple traffic infractions around the time that he

tested     positive   for   drugs.    Because   Marcum   has   failed   to

demonstrate that his revocation sentence is unreasonable, much

less plainly so, we affirm the district court’s judgment.               See

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013) (“We will

affirm a revocation sentence if it is within the statutory maximum

and   is   not   plainly    unreasonable.”   (internal   quotation   marks

omitted)).

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                     3